Citation Nr: 0512840	
Decision Date: 05/11/05    Archive Date: 05/25/05

DOCKET NO.  96-43 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico



THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).



ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from September 1959 to August 
1961.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, which denied the claim for a TDIU.  In March 
1999, the Board remanded the claim for additional 
development.  Subsequently, after the case was returned to 
the Board, the Board denied the claim in September 2003.  In 
May 2004, the United States Court of Appeals for Veterans 
Claims (the Court) vacated this decision and remanded the 
claim to the Board for compliance with the instructions in a 
May 2004 joint motion for remand (joint motion).

In order to comply with the Court's order and the joint 
motion, the claim must be remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

The joint motion's basis for remand was that none of the 
documents in the claims file, including the RO's March 2002 
post-remand letter, actually notified the veteran of the 
specific information needed to substantiate his claim for a 
TDIU or notified him of which party was responsible for 
obtaining that evidence.  The joint motion also noted that 
the March 2002 letter was deficient because it only vaguely 
informed the veteran of how to substantiate a service 
connection claim and did not address the evidence necessary 
to substantiate a TDIU claim.  The additional development 
required in providing the appropriate notification cannot be 
accomplished by the Board.  See Disabled American Veterans, 
et al., v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  Consequently, a remand is necessary.

In addition, after the Board's September 2003 decision but 
prior to the Court's May 2004 order, a February 2004 RO 
decision granted the veteran service connection for major 
depressive disorder and assigned an evaluation of 30 percent.  
This decision and the facts underlying it should be 
considered when readjudicating the veteran's the TDIU claim.  
The veteran's April 2004 letter has not yet been translated 
but appears to be a notice of disagreement (NOD) with the 
February 2004 rating decision.  After this letter is 
translated, appropriate action should be undertaken in 
response.

Accordingly, this case is REMANDED for the following 
development and consideration:

1.  The RO should provide complete notice 
of the VCAA as it pertains to the 
veteran's claim for a TDIU, including the 
evidence necessary to substantiate a TDIU 
claim generally, the specific information 
or evidence needed to substantiate this 
TDIU claim, and which party is 
responsible for obtaining this 
information or evidence.  The veteran 
should also be asked to submit any 
relevant evidence in his possession 
concerning his TDIU claim.  38 C.F.R. 
§ 3.159(b) (2004).

2.  After any additional evidence has 
been received, readjudicate the claim for 
a TDIU.  When this development has been 
completed, and if the benefits sought are 
not granted, the case should be returned 
to the Board for further appellate 
consideration, after compliance with 
appropriate appellate procedures, 
including issuance of a supplemental SOC 
(SSOC).

No action by the veteran is required until he receives 
further notice.  The Board intimates no opinion, either legal 
or factual, as to the ultimate disposition warranted in this 
case, pending completion of the requested development.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



